        Case 5:16-cv-01406-MAK Document 262 Filed 07/29/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ARTIS C. CARROLL, JR.                         : CIVIL ACTION
                                               :
                      v.                       : NO. 16-1406
                                               :
 THOMAS RICHARDSON and                         :
 LORI AUSTIN                                   :

                                            ORDER
       AND NOW, this 29th day of July 2021, following our study of the Defendants’ Motion for

summary judgment (ECF Doc. No. 254), and after having granted Plaintiff two extensions to

respond (ECF Doc. No. 250), but he again electing not to timely respond to pending Motions after

failing to appear at court-ordered depositions after notice his failure to appear would forfeit his

ability to present evidence based on his conclusory allegations, and for reasons detailed in the

accompanying Memorandum regarding the Defendants’ qualified immunity and no ability to

proceed under the Eleventh Amendment absent prospective relief requiring we find no genuine

issues of material fact and judgment is warranted as a matter of law, it is ORDERED:

       1.      Defendants’ Motion (ECF Doc. No. 254) is GRANTED as there are no genuine

issues of material fact precluding judgment in Defendants’ favor as a matter of law; and,

       2.      The Clerk of Court shall close this case.



                                                     _______________________
                                                     KEARNEY, J.
